AMENDMENT NO. 1
TO
MEMBERSHIP INTEREST PURCHASE AGREEMENT
AND
MUTUAL RELEASE OF CLAIMS

     This Amendment No. 1 to Membership Interest Purchase Agreement and Mutual
Release of Claims (the "Amendment and Release ") is entered into effective as of
November 30, 2002, between Nu Skin Enterprises, Inc. (the "Buyer"), and Frank L.
Davis, Rogan Taylor, Tom Felt, David L. Mitton, Daniel P. Wheeler, Kevin J.
Sutterfield and Ronald Bassett, each individually a "Seller" and together the
"Sellers."

RECITALS

     A.        The Sellers and the Buyer previously entered into the Membership
Interest Purchase Agreement dated as of April 19, 2002 (the “Agreement”)
pursuant to which the Sellers sold all of the outstanding limited liability
company membership interests (“Company Shares”) of First Harvest International,
LLC, a Utah limited liability company (the “Company”) to Buyer.

     B.        Following the execution of the Agreement, there has arisen
certain, including the final closing balance sheet adjustments and the alleged
lack of disclosure related to an investigation by the Division of Consumer
Protection of the State of Utah concerning the Company (the “Utah
Investigation”).

     C.        The Buyer and Sellers desire to amend the Agreement to resolve
such disputes and grant a release of claims.

AMENDMENT

     Now, therefore, in consideration of the premises and the mutual promises
herein made contained, the Parties agree as follows.

     1.      Amendment to Royalty. The Agreement parties hereby agree to amend
the Agreement to reduce the maximum royalty payments that may be made from $25
million to $17.5 million. Consequently, Section 2.6.3 is hereby amended to read
in its entirety as follows:

 

     “2.6.3. Royalty Offset and Termination. The Royalty is subject to being
offset as provided in Section 6.7 below. The Buyer will not be obligated to pay
any Royalty after the earlier of (i) the end of a calendar year ending after
2002, in which the Company generates less than $5,000,000 in sales of NTW
Products, or (ii) once cumulative Royalty payments paid by the Buyer to the
Sellers exceed $17,500,000. Notwithstanding the foregoing, if the Royalty
obligation terminates pursuant to clause (i) of this Section 2.6, Buyer’s
obligation to pay the Royalty will recommence if within either of the two
calendar years following such termination the Company generates more than
$10,000,000 in sales of NTW



Amendment No. 1
Page 1



 

Products. If, after recommencement of the Royalty obligation, the Company
generates in any calendar year after such recommencement less than $5,000,000 in
sales of NTW Products, the Buyer’s obligation to pay the Royalty will terminate
and the Royalty will not under any circumstances recommence thereafter. The
Buyer’s obligation to pay the Royalty will in any event terminate pursuant to
Clause (ii) of this Section 2.6.3.”


     2. Closing Date Balance Sheet. The Closing Balance Sheet as attached hereto
as Exhibit A is hereby accepted and approved by the Buyer and each of the
Sellers as the final Closing Date Balance Sheet. Based on such Closing Date
Balance Sheet the net purchase price to be paid to the Sellers in accordance
with the provisions of Section 2 shall be as set forth below:

Initial Valuation   $  3,500,000                   Less:  ($  1,861,721 ) Total
Liabilities as of the Closing Date                 ($    606,080 ) Closing
Balance Sheet Adjustment
(the amount by which $825,000 exceeds the book value of the Company’s current
assets and those assets included on the Company’s Audited Closing Date Balance
Sheet under the classifications Property, Equipment, Furniture and Fixtures,
Computer Equipment, and Building Improvements as reflected on the Audited
Closing Date Balance Sheet net of depreciation)               Final Purchase
Price  $  1,032,199              

Buyer agrees to distributor and Sellers hereby instruct Buyers to distribute the
purchase price as follows:

To Equity Labs:   $  144,696          To Kevin Sutterfield, Trust Account  For
Attorneys fees:  $      8,000          Balance to be paid as herein  Provided: 
$  879,503  

The Buyer and Sellers hereby confirm and agree to the Final Purchase Price as
set forth above. The Balance of the Final Purchase Price shall be allocated
among the Sellers in accordance with the provisions of the Agreement. The
Sellers may elect to take the payment in cash or shares of the Class A Common
Stock of the Company as originally contemplated by the Agreement. If the Seller
elects to take shares, the Seller must sign the investment representation letter
attached hereto as Exhibit B. Buyer shall deliver

Amendment No. 1
Page 2



the purchase price to each seller within five business days after receipt of
each Seller’s election as to whether to take cash or stock.

     3.    Release of Claims.

 

     (a)      Definitions. For purposes of this Amendment and Release, the
following terms shall have the meanings set forth:


 

     “Affiliate” means any person (as such term is defined in Rule 144 under the
Securities Act of 1933, as amended) that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
another person.


 

     “Claims” means any and all claims, demands, causes of actions,
controversies, offsets, obligations, losses, damages, expenses (including
attorneys’ fees) and liabilities of every kind and character whatsoever, whether
at law or in equity, whether known or unknown.


 

     “NSE Parties” means NSE, the NSE Related Persons and each of their
respective predecessors, assigns, successors and heirs.


 

     “NSE Related Persons” means the Company and the other Affiliates of NSE and
the directors, officers, agents, employees, representatives and stockholders of
NSE, the Company and the other Affiliates of NSE.


 

     (b) Seller Release. In consideration of (i) the full payments to be made by
NSE as set forth in Section 2 of this Amendment and Release, (ii) the release of
Claims by NSE set forth in Section 3(c) below, and (iv) NSE’s covenant not to
sue set forth in Section 4(b) below, each of the Sellers does hereby fully and
forever remise, release and discharge each of the NSE Parties (and their
respective attorneys and accountants) from any and all Claims that each Seller
may have against any of the NSE Parties up to and including the date of this
Agreement, including, without limitation, any and all Claims in any way relating
to or arising out of the preparation of the Closing Date Balance Sheet, the
obligation to pay the Purchase Price (excluding the obligation set forth in
Section 2 above), and any and all Claims related to or arising out of the
Agreement or the transactions contemplated thereby; provided, however, that the
foregoing release shall not apply to or affect (i) any obligations, duties or
rights arising under this Amendment and Release, (ii) any obligation of Nu Skin
to make royalty payments under the Agreement (as modified by this Agreement)
that, by the respective terms of Agreement, are to be performed following the
date of this Agreement.


 

     (c) NSE Release. In consideration of the release of Claims set forth in
Section 3(b) above, the covenant not to sue set forth in Section 4(a) below, and
the reduction in the maximum Royalty set forth in Section 1 above, NSE, on
behalf of itself and each of the NSE Parties, does hereby fully and forever
remise,


Amendment No. 1
Page 3



 

release and discharge each of the Sellers from any Claims that NSE may have
against such Accepting Holders relating to the Sellers’ failure to disclose the
Utah Investigation and any breach of the representations and warranites set
forth in the Agreement related to such non-disclosure; provided, however, that
the foregoing release shall not apply to or affect (i) any obligations, duties
or rights arising under this Agreement, (ii) any breach of the representations
and warranties unrelated to the non-disclosure of the Utah Investigation.


 

     (d) The releases set forth in this Section 3 are entered into by the
Sellers and NSE without any admission of liability to any other, but solely for
the purpose of avoiding costly litigation, further uncertainty, controversy, and
legal expense. Without limiting the foregoing, nothing contained herein shall be
taken or construed to be an inference or admission by any party or as evidencing
or indicating in any degree the truth or correctness of any claims or defense
asserted by any party.


4.    Covenant Not to Sue.

 

     (a) Sellers. Each of the Sellers hereby expressly agrees and covenants not
to file, commence, finance or prosecute, or cause or encourage to be filed,
commenced, financed or prosecuted, either directly or indirectly, any lawsuit
against any of the NSE Parties (and their respective attorneys and accountants)
related to the Claims released by such Sellers pursuant to Section 3(b) above.


 

     (b) NSE. NSE, on behalf of itself and each of the other NSE Parties, hereby
expressly agrees not to file, commence, finance or prosecute, or cause or
encourage to be filed, commenced, financed or prosecuted, either directly or
indirectly, any lawsuit against any of the Sellers related to the Claims
released by NSE pursuant to Section 3(c) above.


     5.     Joint Drafting. This Amendment and Release shall be deemed to have
been jointly drafted by both NSE and each of the Sellers and shall not be
construed against any party in favor of any other party hereto.

     6.     Governing Law. This Amendment and Release, and all matters relating
hereto, shall be governed by, and construed in accordance with the internal laws
of the State of Utah.

     7.     Entire Agreement. Except as modified by this Amendment and Release,
the Agreement remains unaffected and shall remain in full force and effect. This
Amendment and Release (including each of the Exhibits attached hereto, which are
incorporated herein by this reference) together with the Agreement constitute
the entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof.

Amendment No. 1
Page 4



     8.     Cooperation. Each party agrees to cooperate with the other and to
take all action reasonably necessary to give full effect to the provisions and
intent of this Amendment and Release.

     9.     Confidentiality. Each of the Sellers hereby expressly agree to keep
in strict confidence, and to not disclose to any other party, the terms of this
Amendment and Release except (a) as may be required by applicable law or
regulation and/or (b) for appropriate disclosures by the parties hereto to their
accountants, attorneys, financial advisors and immediate family members.

     10.     Counterparts. This Amendment and Release may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and facsimile signatures
shall be valid provided the original signature is later added to this Amendment
and Release.

     11.     Severability. If any term or other provision of this Amendment and
Release is invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Amendment and Release
shall nevertheless remain in full force and effect so long as the economic and
legal substance of the transactions contemplated by this Amendment and Release
are not affected in any manner materially adverse to any party. Upon such
determination that any term or other provisions is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Amendment and Release so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Amendment and Release be consummated as
originally contemplated to the fullest extent possible.

     12.     Successors and Assigns. This Amendment and Release shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.

     IN WITNESS WHEREOF, this Amendment and Release has been duly executed and
delivered by the parties hereto as of the date first written above.

  

NU SKIN ENTERPRISES, INC.


By:  /s/  Truman Hunt                                     
        Name:  Truman Hunt
        Title:  General Counsel




SELLERS


/s/  Frank L. Davis                                     
Frank L. Davis





Amendment No. 1
Page 5



  

/s/  Rogan Taylor                                     
Rogan Taylor


/s/  Tom Felt                                     
Tom Felt


/s/  David L. Mitton                                     
David L. Mitton


/s/  Daniel P. Wheeler                                     
Daniel P. Wheeler


/s/  Kevin J. Sutterfield                                     
Kevin J. Sutterfield


/s/  Ronald Bassett                                     
Ronald Bassett


Amendment No. 1
Page 6